Citation Nr: 1500433	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-15 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for sleep apnea.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2014, the Board remanded the current issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, which he asserts developed as a result of exposure to Agent Orange or exposure to vehicle and generator fumes while working in an enclosed area during service.  The Board sincerely regrets further delay, but finds that additional development is needed prior to adjudication of the claim.

The Board remanded this issue in May 2014 so that the Veteran could be afforded a VA examination.  In June 2014, a VA examiner noted that the Veteran had been diagnosed with obstructive sleep apnea during a private sleep study in 2013, but opined that the condition was not related to service.  The examiner stated that obstructive sleep apnea is generally caused by collapsing of the posterior pharynx, causing airway obstruction during sleep, and noted that the Veteran did not have chronic pulmonary disease.  Regarding the Veteran's contention that his sleep apnea was caused by exposure to Agent Orange, the examiner stated that there was no presumptive service connection for obstructive sleep apnea due to Agent Orange exposure.  Prior to providing his etiological opinion, however, the examiner noted that he was unable to locate the August 2013 private sleep study that contained the diagnosis of obstructive sleep apnea, and that he had not reviewed the Veteran's claims file.  Furthermore, in issuing his opinion, the examiner did not discuss whether the Veteran's current disability could be directly caused by exposure to Agent Orange or by the vehicle and generator fumes the Veteran described inhaling during service, noting only that obstructive sleep apnea did not entitle the Veteran to presumptive service connection.  Based on the foregoing, the Board finds that an another opinion is necessary prior to adjudication of the Veteran's claim. 

Additionally, although the Veteran's VA treatment records indicate that VA received a copy of the August 2013 private sleep study referenced by the June 2014 VA examiner, it is not associated with the Veteran's electronic claims file.  If VA has, in fact, received a copy of that sleep study, it should be associated with the claims file on remand.

The Veteran should also be afforded another opportunity to identify any private medical care providers who have treated him for sleep apnea, and VA should attempt to obtain a copy of the August 2013 private sleep study if it has not already received one.  Any relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the August 2013 private sleep study referenced in the Veteran's June 2014 VA examination and in his August 2013 VA treatment records.  

2.  Then, ask the Veteran to identify any additional outstanding private treatment records related to his sleep apnea.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records, including the August 2013 private sleep study if it has not yet been received by VA, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any ongoing records of treatment for sleep apnea from the St. Louis VA Medical Center dating from June 2014 and associate them with the claims file.

3.  After the above has been completed to the extent possible, return the claims file to the June 2014 VA examiner, if available.  After reviewing the claims file, including a copy of this remand, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea is related to his military service.  In issuing the opinion, the examiner should specifically address the Veteran's assertion that his sleep apnea was directly caused by exposure to Agent Orange and/or vehicle and generator fumes in service.

The examiner should provide a rationale for the conclusion reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she should provide a detailed medical explanation as to why this is so.

If the original examiner is not available, the claims file should be forwarded to another appropriate examiner to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

4.  Thereafter, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




